Exhibit 26(d)(1): Variable Universal Life Policy (Form No. 2521(VUL)-10/10) Security Life of Denver Insurance Company A STOCk Company INSURED: [JOHN DOE] POLICY DATE: [October 20, 2010] POLICY NUMBER: [67000001] WE AGREE TO PAY the Death Benefit Proceeds to the beneficiary on the death of the Insured while your policy is in force, subject to your policy provisions. WE ALSO AGREE to provide the other rights and benefits of your policy, subject to its provisions. Please Read Your Policy Carefully RIGHT TO EXAMINE PERIOD: You have the right to examine and return your policy. You may return it by mail or other delivery to the agent/registered representative who sold it to you or to the ING Customer Service Center within 10 days after you receive it. It will then be void from the beginning. Once you have returned your policy during the Right to Examine Period, we will refund all premiums paid. Your policy is signed for Security Life of Denver Insurance Company by: /s/ Donald W. Britton /s/ Joy M. Benner [Donald W. Britton] [Joy M. Benner] President Secretary In your policy, “you” and “your” refer to the owner of this policy; “we, “us” and “our” refer to Security Life of Denver Insurance Company. Your policy is a FLEXIBLE PREMIUM ADJUSTABLE VARIABLE UNIVERSAL LIFE INSURANCE POLICY. Your policy provides Death Benefit Proceeds and other values that are variable when based on the investment experience of the Subaccounts of the Separate Account. The duration of coverage may be affected and these values may increase or decrease based on investment experience of the Subaccounts of the Separate Account chosen by you. We do not guarantee these values as a fixed dollar amount. The Death Benefit Proceeds are payable on the Insured's death. Flexible premiums are payable by you until Attained Age 121. Your policy is nonparticipating and is not eligible for dividends. There is no maturity date. SECURITY LIFE OF DENVER INSURANCE COMPANY [Home Office Denver, Colorado] [ING Customer Service Center P.O. Box 5065 Minot, ND 58702-5065 Toll Free Number: 1-877-253-5050] 2521(VUL)-10/10 TABLE OF CONTENTS SCHEDULE 4 SEGMENT BENEFIT PROFILE ADDITIONAL BENEFITS AND RIDERS GUARANTEED MAXIMUM POLICY CHARGES GUARANTEED MAXIMUM MONTHLY RIDER CHARGES POLICY FEATURES AND BENEFITS DEATH BENEFIT FACTORS POLICY TABLE OF GUARANTEED RATES – [SEGMENT #1] ADJUSTABLE TERM INSURANCE RIDER TABLE OF TARGET DEATH BENEFITS, IF APPLICABLE ADDITIONAL INSURED RIDER TABLE OF GUARANTEED RATES, IF APPLICABLE TERMS TO UNDERSTAND 5 INSURANCE COVERAGE PROVISIONS 8 POLICY DATES AND PERIODS 8 DEATH BENEFIT PROVISIONS 9 CHANGES IN INSURANCE COVERAGE 11 PAYMENT OF DEATH BENEFIT PROCEEDS 12 CONTINUATION OF COVERAGE 13 PREMIUM PROVISIONS 13 PREMIUMS 13 PREMIUM LIMITATION 14 NET PREMIUM 14 PREMIUM ALLOCATION 15 FAILURE TO PAY PREMIUM 15 SEPARATE ACCOUNT PROVISIONS 15 SEPARATE ACCOUNT 15 SUBACCOUNTS 15 CHANGES WITHIN THE SEPARATE ACCOUNT 16 GENERAL ACCOUNT PROVISIONS 16 GENERAL ACCOUNT 16 GUARANTEED INTEREST DIVISION 16 LOAN DIVISION 16 TRANSFER PROVISIONS 17 ACCOUNT VALUE PROVISIONS 17 ACCOUNT VALUE 17 VALUES ON THE INVESTMENT DATE 17 VALUE OF THE SUBACCOUNTS 18 VALUE OF THE GUARANTEED INTEREST DIVISION 19 VALUE OF THE LOAN DIVISION 19 DEDUCTIONS 19 MONTHLY DEDUCTION 19 ADJUSTMENT TO POLICY COST FACTORS 20 Policy LOAN PROVISIONS 21 LOANS 21 LOAN INTEREST 21 LOAN REPAYMENTS 22 2521(VUL)-10/10 2 PARTIAL WITHDRAWAL PROVISIONS 22 PARTIAL WITHDRAWALS 22 PARTIAL WITHDRAWAL EFFECT ON DEATH BENEFIT 22 SURRENDER PROVISIONS 23 POLICY SURRENDERS 23 SURRENDER CHARGES 23 BASIS OF COMPUTATION 24 GRACE PERIOD, TERMINATION AND REINSTATEMENT PROVISIONS 24 GRACE PERIOD AND LAPSE 24 TERMINATION 24 REINSTATEMENT 25 GENERAL POLICY PROVISIONS 25 YOUR POLICY 25 REQUIRED NOTICE AND PROCEDURES 26 AGES 26 INSURED 26 OWNERS 26 BENEFICIARIES 27 CHANGE RIGHT 27 ASSIGNMENT 27 INCONTESTABILITY 27 MISSTATEMENT OF AGE OR GENDER 27 CHANGE IN TOBACCO USE 28 SUICIDE EXCLUSION 28 DEFERRAL OF PAYMENT 28 PERIODIC REPORTS 28 ILLUSTRATION OF BENEFITS AND VALUES 29 ING CUSTOMER SERVICE CENTER 29 SETTLEMENT OPTIONS PROVISIONS 29 We place a copy of your application and any amendments, endorsements and riders at the end of your policy provisions and these documents are part of your policy. 2521(VUL)-10/10 3 SCHEDULE POLICY NUMBER [67000001] POLICY DATE [October 20, 2010] INSURED [JOHN DOE] AGE/GENDER [35 MALE] RISK CLASS [STANDARD NO TOBACCO] [RATING FACTOR] [1.00] [FLAT EXTRA AMOUNT (PER MONTH PER $1,000.00)] [$0.00 for 0 policy years] MINIMUM DEATH BENEFIT $[100,000.00] TARGET DEATH BENEFIT $[250,000.00]* STATED DEATH BENEFIT $[250,000.00] DEATH BENEFIT OPTION [1] MONTHLY PROCESSING DATE [20th] SCHEDULED PREMIUM $[3,000.00 annual] DEFINITION OF LIFE INSURANCE TEST [GUIDELINE PREMIUM TEST] Coverage will expire prior to Attained Age 121 if your policy’s Net Account Value is insufficient to continue coverage. Exercise of certain rights under your policy will affect the death benefit coverage, including but not limited to partial withdrawals and loans. Coverage will also be affected by changes to the current Monthly Deduction, the investment experience of the Subaccounts of the Separate Account, and changes to the interest rate credited to amounts allocated to the Guaranteed Interest Division. If your policy is in force at Attained Age 121, it will continue as stated in the Continuation of Coverage section of your policy. *The Target Death Benefit is an amount of death benefit coverage scheduled by you and subject to our approval. It may change at the beginning of each policy year. For details, see your Table of Target Death Benefits Schedule and your Adjustable Term Insurance Rider, if applicable. If you do not have an Adjustable Term Insurance Rider, the Target Death Benefit in all years is the same as the Stated Death Benefit. The capitalized terms used in this Schedule are defined in the “Terms to Understand” section of the policy. Please refer to that section for further explanation about these terms. 2521(VUL)-10/10 4 SCHEDULE (Continued) SEGMENT BENEFIT PROFILE The Stated Death Benefit shown on Schedule page 4 is Segment #1. Subject to our underwriting approval, you may add additional Segments to your policy. We will show each new Segment separately in a new Schedule. For details, see the Death Benefit Provisions section. Segment #1 Segment Effective Date [October 20, 2010] Segment Stated Death Benefit $[250,000.00] Segment Target Premium (Annual) $[1,647.50] Insured [John Doe] Age/Gender [35 Male] Risk Class [Standard No Tobacco] [Rating Factor] [1.00] [Flat Extra Amount (per month per $1,000.00)] [$0.00 for 0 policy years] 2521(VUL)-10/10 4A SCHEDULE (CONTINUED) ADDITIONAL BENEFITS AND RIDERS (For charges, if any, see the Rider Charges section.
